*389
Judgment reversed.

The demurrer was upon the grounds: The petition did not set forth a cause of action ; and it showed on its face that defendant lawfully did all plaintiff charged him with doing. Defendant specially demurred to so much of the petition as charged him with having unlawfully drawn from the treasury the $305, upon the ground that the charge or demand for said sum was not plainly, fully and distinctly set forth, and did not put defendant on •notice of the items that went to make up the charge.
IT. H. Dean, M. L. Smith, Howard Thompson and George K. Loo per, for plaintiff.
Price & Charters, R. Id. Baker and M. G. Boyd, contra.